Citation Nr: 1128670	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  08-06 619	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUES

1.  Entitlement to service connection for residuals of a kidney injury.  

2.  Entitlement to service connection for type II diabetes mellitus, to include as due to residuals of a kidney injury.  

3.  Entitlement to service connection for a heart disorder, to include as due to residuals of a kidney injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to April 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  That decision denied service connection for renal failure with end stage renal disease, status post myocardial infarction with congestive heart failure, and diabetes mellitus.  

The Board notes that the Veteran's wife submitted a statement dated in September 2009, which stated she wished to continue the appeal for benefits.  However, the Board does not have jurisdiction over this matter, and it is referred to the RO for appropriate action.  


FINDING OF FACT

On November 19, 2009, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, in New York, New York, in the form of a letter from the appellant's wife dated in September 2009, that the appellant had died in June 2008.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2010).  


ORDER

The appeal is dismissed.



		
JESSICA J. WILLS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


